Opinion by
Me. Justice Stewaet,
The appeal of the Pennsylvania Stave Company from the decision of the county commissioners acting as a board of revision, in the matter of the assessment of the company’s property for taxation to the court of common pleas, was unquestionably an adverse proceeding; and the order of the court therein in the nature of a final judgment, though reached through agreement of the parties, was in its character adversary, quite as much as would be a judgment on a verdict. With respect to their conclusiveness such judgments differ essentially from judgments entered by confession or upon default. The distinction between them is very clearly pointed out in a number of our cases, notably in Castle v. Reynolds, 10 Watts, 51, and King v. Brooks, 72 Pa. 363. Judgments by confession or upon default remain indefinitely within the control of the court, and upon proper cause shown may be opened up or vacated at any time; but not so with respect to judgments obtained adversely. The power committed to the discretion of the court with respect to the latter has a fixed limitation. The cases cited, and to these may be added, Stephens v. Cowan, 6 Watts, 511, and Fisher v. Railway Co., 185 Pa. 602, hold, in the most conclusive way, that at the expiration of the term at which it was entered the common-law power of the court to set aside a judgment regular on its face, ends. In the present case we are concerned only with the common-law power of the court. The order setting aside the final adjudication in the matter of the assessment of appellant’s land is not based on considerations of fraud in its procurement, or any other matter which could call into exercise the equitable power of the court. Therefore it can have no other warrant than can *181be found in the common law, and by this it must be judged. It was not made until after a whole term had intervened. The fact that a petition had been presented on the last day of the term in which the original order had been made asking for its vacation, and that a rule had issued thereon, does not in any way change the situation. The authorities above cited are to the effect that the power of the court ends with the term. It would be strangely inconsistent to hold that the power of the court ended with the term, and yet hold that the court could by its own act prolong its power, and that too indefinitely by the issuing of successive rules.
We have said that there was nothing in the case calling for equitable interference. If there had been'the ending of the term would not necessarily preclude relief. The learned judge very properly accompanied his order of vacation with a statement of his reasons, and we are left in no doubt as to the considerations which influenced the mind of the court. The whole controversy before the commissioners, and the only question raised on the appeal to the court, was whether certain property assessed against the stave company was real or personal. If the latter, it was agreed that it was not taxable. When the case came on to be heard in the common pleas an adjustment was reached by agreement between the commissioners and the stave company involving a reduction from the assessment, and the court was asked to decree in accordance with the agreément. The only averment in the petition for vacation of the decree was that at the time the agreement of adjustment was made the commissioners and their counsel were of opinion that the stave company's assessment was upon property which the law regarded as personal, and that in a recent decision, unknown to them then, property of like character has been held to be real estate. The learned judge in the statement of his reasons assumes nothing with respect to the character of the property assessed, or as to the application of the decision relied upon to the facts here, but concludes that inasmuch as the decree was made without hearing the evidence and finding the facts, pursuant to an agreement which he holds to have been improvidently *182made, the decree should be set aside. Whether or not the agreement on the part of the commissioners was improvident was a matter that could not be inquired into; it is enough to know that the commissioners had the power to adjust the matter in dispute, and the court was within its power in deciding according to the terms agreed upon. The result reached was nothing more than the commissioners could have accomplished by their own action at any time without the court’s intervention. Admitting that the agreement was entered into in ignorance of the law — on no other ground can it be said to be improvident — this fact would not call for equitable interference. “In no case is ignorance or mistake of law with a full knowledge of the facts per se a ground for equitable relief:” Norris v. Crowe, 206 Pa. 438. The facts with respect to the nature and location of appellant’s property were just as well known to the commissioners when the agreement was made as at any time after, and they had the same opportunity to acquaint themselves with the law as the appellant. The case calls for no further discussion. The final order when set aside had ceased to be within the breast of the court, the term in which it was made having expired. Nor was there anything in the case calling for equitable interference by the court.
The order making absolute the rule for the opening, vacating and setting aside the final decree entered in the appeal from the board of revision and appeal is reversed, at the cost’ of the appellee, and the original decree is reinstated.